Opinion by
Quinan, J.
§ 1250. Assignment of errors must be specific. The assignment of errors was as follows: “And now come the defendants and assign for error the action of the court in sustaining the demurrer of plaintiff to the special answer of the defendants.” This assignment of error is manifestly insufficient. It does not put the finger upon the error committed. There is no “special answer” in the case. There is an amended answer with seven special pleas. Which of them is the court called upon to notice and revise ? What special error is indicated ? The pleadings in the case are voluminous. The supreme court has very often called attention to the necessity of more specific indications of the points in which it is alleged that error has been committed, and announced its unwillingness to revise the judgment of the lower court upon such loose and indefinite allegations of error. We do not feel called upon to fish for errors in this record.
Affirmed.